Citation Nr: 0603114	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In November 2004, the Board remanded the matter 
of service connection for PTSD.  


FINDING OF FACT

The veteran did not did not offer an account of a traumatic 
in-service event or "stressor," either related to combat, 
or outside the realm of combat, and there is no independent, 
credible evidence of record that corroborates any account of 
a traumatic in-service event.  


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains October 2000, December 2001, and January 
2005 letters informing the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
first two letters asked the veteran to provide a "detailed 
description" of the stressful service incident that he 
believed was related to his alleged PTSD.  The letters also 
informed the veteran that he should submit the written 
citation of any combat medals.  Notably, these letters 
indicated that both of these preceding aspects were 
requested.  Though the first letter was issued pre-VCAA, it 
still provided the regulations regarding service connection.  
Even if this first letter is deemed moot due to subsequent 
enactment of the VCAA, most importantly, the December 2002 
statement of the case provided the full text regarding direct 
service connection for PTSD.  As such, the veteran was 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran filed claims pre-VCAA and eventually 
received a sufficient notification letters and issuances from 
VA, which appropriately addressed any timing error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
any timing error can be cured when VA employs proper 
subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the January 2005 letter told the veteran:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  As such, the principle underlying 
the "fourth element" has been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  VA 
examination is not appropriate in this case because the 
record lacks evidence of an in-service stressor.  See 
38 C.F.R. § 3.304(f).  Additionally, the RO sought the 
veteran's service personnel records; the veteran, however, 
has not provided the necessary information, as illustrated 
below, to consider in relation to the personnel records.  

I.  Legal standard

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  (1) If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

It has been held that the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  The Board is bound in its decisions by 
precedent opinions of the chief law officer of VA.  
38 U.S.C.A. § 7104(c).  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

II.  Analysis

One of the requirements of service connection for PTSD is a 
medical diagnosis thereof.  See 38 C.F.R. § 3.304(f), citing 
38 C.F.R. § 4.125(a).  When the Board remanded this case in 
November 2004, it noted that the record lacked evidence of a 
diagnosis of PTSD; the veteran had pointed, however, to 
potentially outstanding medical records concerning his 
treatment of PTSD.  As such, the RO searched for records with 
any VA facility in the Southern California region.

Upon this case returning for appellate consideration, it 
appears that the record contains additional information from 
the VA San Diego Healthcare System-particularly an 
outpatient "Problem List," printed in January 2005.  The 
problem list indicated PTSD, date of onset 1997.  A remark 
from the medical records supervisor indicated that there were 
no other records for LaJolla.  

Notably, these records do not contain the context of any 
diagnosis of PTSD.  Regardless, another requirement of 
service connection for PTSD, evidence regarding a stressor, 
is lacking at this time.  

The veteran's decorations, medals, badges, commendations, 
citations, and campaign ribbons listed on DD Form 214 are as 
follows:  World War II Victory Medal; Navy Occupation Service 
Medal (Asia); China Service Medal (Extended); National 
Defense Service Medal; Korean Service Medal; China Service 
Medal; Good Conduct Medal (3rd Award); United Nations Medal; 
Bronze Star in lieu of Second Award; National Defense Service 
Medal; Armed Forces Expeditionary Medal; and Viet-Nam Silver 
Star for Good Conduct Medal, 6th Award.  

The veteran's service personnel records indicated that he 
participated in Atomic Weapons Test "Operation Ivy" from 
August to December 1952.  Additionally, he served on board 
the U.S.S. Bon Homme Richard during the period May 29 to 
November 30, 1951, in Korean waters, and was authorized the 
Korean Service Medal with one engagement star.  
The veteran, however, did not respond to October 2000 and 
December 2001 solicitations of service incidents that he 
believed resulted in PTSD.  He made a general statement in 
his substantive appeal that he was diagnosed with PTSD 
associated with "shipboard military experiences."  The 
veteran, however, has failed to identify any specific 
stressor event.  On its face, 38 C.F.R. § 3.304(f) 
anticipates that even if a veteran engaged in combat, the 
veteran still has to identify a stressor (an event or 
incident) involving that combat-"[i]f the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat," see 
id., then service connection may be warranted (emphasis 
added).

In this case, the veteran has not related any description of 
either a combat related stressor, or non-combat related 
stressor.    

As such, a crucial aspect of a claim of service connection 
for PTSD is absent, and the preponderance of the evidence is 
against the claim.  Thus, the benefit of the doubt is not for 
application.  





ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


